                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

IN RE:                                        §          Chapter 13
Horacio Hernandez                             §          Case No. 19-31771-hcm
dba Top Rank Transport                        §
and Spouse,                                   §
Aracely Hernandez                             §
aka Aracely Hernandez Reyes                   §
aka Aracely H. Reyes                          §
                       Debtor                 §

                   TRUSTEE’S OBJECTION TO CONFIRMATION
                            OF CHAPTER 13 PLAN

To the Honorable H. Christopher Mott, United States Bankruptcy Judge:

       STUART C. COX, Standing Chapter 13 Trustee (“Trustee”), objects to Confirmation of
the Debtors’ proposed Chapter 13 Plan and alleges:


       1. Trustee objects to confirmation insofar as the Debtors’ plan extends beyond sixty (60)
months in violation of 11 U.S.C. § 1322(d).


                                      Relief Sought
       Trustee prays for an Order Denying Confirmation of the proposed Chapter 13 Plan
without prejudice to amend within fourteen (14) days of hearing, or in the alternative, that the
instant case be dismissed, and that the Court grant the Chapter 13 Trustee such other, additional
and further relief to which he may be justly entitled.

                                              Respectfully submitted,
                                              /s/Stuart C. Cox
                                              Stuart C. Cox
                                              Standing Chapter 13 Trustee
                                              SBN: 00794992
                                              /s/Lucille Zavala
                                              Lucille Zavala
                                              Senior Staff Attorney for Stuart C. Cox
                                              SBN: 22251370
                                              1760 N. Lee Trevino Drive
                                              El Paso, TX 79936
                                              (915) 598-6769 telephone
                                         (915) 598-9002 facsimile




                                  CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing TRUSTEE’S OBJECTION
TO CONFIRMATION OF CHAPTER 13 PLAN was served upon the parties listed below by
United States Mail, first class, postage prepaid on December 11, 2019.

U.S. Trustee's Office
P.O. Box 1539
San Antonio, TX 78295-1539

Horacio Hernandez
Aracely Hernandez
10914 Pelhem Rd.
El Paso, TX 79936

Miguel Alejandro Flores
Edgar J. Borrego
Tanzy & Borrego Law Offices
2610 Montana Ave.
El Paso, TX 79903

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

                                                /s/Stuart C. Cox
                                                /s/Lucille Zavala
